Order unanimously reversed and the motion of defendant to dismiss the indictment denied, without costs. The 21-month delay in bringing the defendant to trial may, in some circumstances, amount to a deprivation of his “ guarantee of a speedy trial ” (People v. Prosser, 309 N. Y. 353, 356). But, as pointed out in the Prosser ease, the question of delay is always a factual one, and there is no absolute single test. The district attorney of Bronx County lodged a warrant against him while he was in City Prison prior to his arraignment on the New York County indictments. This alone may not constitute a showing of good cause for the delay (Code Crim. Pro., § 668). Accordingly, this defendant, as distinguished from the defendant in the Prosser case, must have had “ an awareness that the prosecution was being kept alive * * *. [and] that a trial would eventually be had” (p. 360), if only from the further action of the district attorney in having the Bronx County warrant lodged as a detainer at Elmira Reformatory. Moreover defendant, through his counsel, three times requested a postponement after the district attorney had stated that the People were ready for trial. This conduct spells out a waiver of defendant’s right to a speedy trial. (People v. Prosser, supra, p. 359.) Settle order on notice. Concur — Peek, P. J., Breitel, Botein, Frank and Valente, JJ.